Erazer, J.
This was an action by the appellee against the appellant to recover damages, in consequence of the cattle, etc., of the latter having broken into his inclosure and destroyed his crops. Answer; 1. General denial. 2. That the -fields of the plaintiff were not inclosed by a sufficient and lawful fence; wherefore, etc. Eeply, general denial; trial, and verdict for plaintiff for $200 damages; motion for new trial overruled; and judgment on the verdict.
We can not, consistently with the well-established rules of law, reverse this case, on the ground that the verdict is against evidence, as we are asked to do by the appellant. It was immaterial whether any fences other than the outside ones were sufficient, (Myers v. Dodd, 9 Ind. 290;) and, as to them, the preponderance of evidence supported the verdict, as we think, though there was a conflict.
The damages do not seem to us excessive. bTo other question is presented, on behalf of the appellant, in argument, in the manner required by the rules and practice of this court. To simply say that certain action of the court below was wrong, is not to be regarded as making a point, under the 28th rule, in force when this cause was submitted. Though waived, yet we have looked at the rulings of which this is said in the present case, and do not perceive any error.
Judgment affirmed, with ten per cent, damages and costs.